UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2011 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-34036 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 91-1650317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 West Madison Street, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 861-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2011 Common Stock, par value $0.01 per share PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS John Bean Technologies Corporation Condensed Consolidated Statements of Income (Unaudited) (In millions, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Operating expenses: Cost of sales Selling, general and administrative expense Research and development expense Other expense (income), net ) ) ) Operating income Net interest expense ) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of taxes - - ) - Net income $ Basic earnings per share: Income from continuing operations $ Lossfrom discontinued operations - Net income $ Diluted earnings per share: Income from continuing operations $ Loss from discontinued operations ) - ) - Net income $ Cash dividends per share $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 2 John Bean Technologies Corporation Condensed Consolidated Balance Sheets (In millions, except per share data and number of shares) September 30, December 31, (Unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $3.9 and $4.8, respectively Inventories Other current assets Assets held for sale - Total current assets Property, plant and equipment, net of accumulated depreciation of $232.9 and $225.5, respectively Other assets Total Assets $ $ Liabilities and Stockholders' Equity: Current Liabilities: Accounts payable, trade and other $ $ Advance and progress payments Other current liabilities Total current liabilities Long-term debt, less current portion Accrued pension and other postretirement benefits, less current portion Other liabilities Stockholders' equity: Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued - - Common stock, $0.01 par value; 120,000,000 shares authorized; 2011: 28,654,700 issuedand outstanding; 2010: 28,237,279 issued and 28,185,834 outstanding Common stock held in treasury, at cost; 2010: 51,445 shares - ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 John Bean Technologies Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (In millions) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ $ Loss from discontinued operations, net of income taxes - Income from continuing operations Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock-based compensation Other ) Changes in operating assets and liabilities: Trade receivables, net ) Inventories ) ) Accounts payable, trade and other Advance and progress payments Other assets and liabilities, net ) ) Cash provided by continuing operating activities Net cash required by discontinued operating activities ) ) Cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from disposal of assets Other ) ) Cash required by investing activities ) ) Cash Flows From Financing Activities: Net increase in short-term debt Net (payments) proceeds on credit facilities ) (Payments on) issuance of long-term debt ) Excess tax benefits Tax withholdings on stock-based compensation awards ) ) Dividends ) ) Cash (required) provided by financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 John Bean Technologies Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1: Description of Business and Basis of Presentation Description of Business— John Bean Technologies Corporation and its consolidated subsidiaries (“JBT Corporation” or “we”) provide global technology solutions for the food processing and air transportation industries. We design, manufacture, test and service technologically sophisticated systems and products for customers through our JBT FoodTech and JBT AeroTech segments. We have manufacturing operations worldwide and are strategically located to facilitate delivery of our products and services to our customers. Basis of Presentation—The preceding condensed consolidated balance sheet as of December31, 2010, which has been derived from audited financial statements, and unaudited interim condensed consolidated financial statements, together with the notes thereto (the “statements”), of JBT Corporation have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. As permitted under those rules, certain footnotes and other financial information that are normally required by accounting principles generally accepted in the United States can be condensed or omitted. Therefore, these statements should be read in conjunction with the audited annual consolidated and combined financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. In the opinion of management, the statements reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of our financial condition and operating results as of and for the periods presented. Revenue, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these statements may not be representative of those for the full year or any future period. Reclassifications—Certain amounts in prior years’ financial information have been reclassified to conform to the current year presentation. Recently issued accounting pronouncements—In September 2011, the Financial Accounting Standards Board (“FASB”) issued amended guidance that will simplify how entities test goodwill for impairment. After assessment of certain qualitative factors, if it is determined to be more likely than not that the fair value of a reporting unit is less than its carrying amount, entities must perform the quantitative analysis of the goodwill impairment test. Otherwise, the quantitative test(s) becomes optional. The guidance is effective January 1, 2012 with early adoption permitted. The company will elect to adopt this guidance for the 2011 goodwill impairment test performed in the fourth quarter. In January 2011, the FASB temporarily deferred the disclosures regarding troubled debt restructurings which were included in the disclosure requirements concerning the credit quality of financing receivables and the allowance for credit losses which were issued in July 2010. In April 2011, the FASB issued additional guidance and clarifications to help creditors in determining whether a creditor has granted a concession, and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The new guidance and the previously deferred disclosures became effective July 1, 2011 applied retrospectively to January 1,
